Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to direct the respondent Antonio I. Brandveen to recuse himself from any further proceedings involving the Nassau County Independence Party and to compel the remaining respondents, in effect, to remove him as Acting Justice of the Supreme Court. Motion by the respondents David Patterson and Andrew M. Cuomo to dismiss the proceeding insofar as asserted against them.
Ordered that the motion is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Ritter, J.E, Angiolillo, Leventhal and Belen, JJ., concur.